Name: Commission Regulation (EC) No 1572/2002 of 2 September 2002 fixing the minimum selling prices for beef put up for sale under the third invitation to tender referred to in Regulation (EC) No 1197/2002
 Type: Regulation
 Subject Matter: economic geography;  prices;  trade policy;  animal product
 Date Published: nan

 Avis juridique important|32002R1572Commission Regulation (EC) No 1572/2002 of 2 September 2002 fixing the minimum selling prices for beef put up for sale under the third invitation to tender referred to in Regulation (EC) No 1197/2002 Official Journal L 235 , 03/09/2002 P. 0003 - 0004Commission Regulation (EC) No 1572/2002of 2 September 2002fixing the minimum selling prices for beef put up for sale under the third invitation to tender referred to in Regulation (EC) No 1197/2002THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Commission Regulation (EC) No 2345/2001(2), and in particular Article 28(2) thereof,Whereas:(1) Tenders have been invited for certain quantities of beef fixed by Commission Regulation (EC) No 1197/2002(3).(2) Pursuant to Article 9 of Commission Regulation (EEC) No 2173/79(4), as last amended by Regulation (EC) No 2417/95(5), the minimum selling prices for meat put up for sale by tender should be fixed, taking into account tenders submitted.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1The minimum selling prices for beef for the third invitation to tender held in accordance with Regulation (EC) No 1197/2002 for which the time limit for the submission of tenders was 26 August 2002 are as set out in the Annex hereto.Article 2This Regulation shall enter into force on 3 September 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 September 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 315, 1.12.2001, p. 29.(3) OJ L 174, 4.7.2002, p. 19.(4) OJ L 251, 5.10.1979, p. 12.(5) OJ L 248, 14.10.1995, p. 39.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGA>TABLE>